 

vA & &W WN

ON

10
11
12

3B
14
15
16
17
18
19

20
21
22
23
24
25
26

Case 2:20-cv-00199-JLR Document 10-1 Filed 02/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

FIRST AMERICAN PROPERTY & No, 2:20-cv-00199-JLR
CASUALTY INSURANCE COMPANY, a
California company, as subrogee of Eddie

    
   

FERSPOSEEY ORDER ON MOTION FOR C

   

 

Walker, EXTENSION OF TIME TO ANSWER
Plaintiff, NOTE ON MOTION CALENDAR: February
18, 2020
Vv.

BROAN-NUTONE LLC, a Delaware
limited liability company,

Defendant.

 

 

 

Having considered Defendant’s Motion for Extension of Time to Answer, and with good
cause having been shown, IT IS HEREBY ORDERED that the Motion for Extension of Time to
Answer is GRANTED. The deadline is extended to March 2, 2020,

a
Dated this Q0_ day of Veloanany , 2020;

XL YOS.

HON. JAMES L. ROBART
UNITED STAITES DISTRICT JUDGE

 

[PROPOSED] ORDER ON MOTION FOR Perkins Coie LLP

7 1201 Third Avenue, Suite 4900
EXTENSION OF HME TO ANSWER- 1 Seattle, WA 98101-3099

Phone: 206.359.8000
LEGALIA7231558.0 0 Fax: 206.359.9000

 
 

 

BR WwW bw

Oo fo sD DH WA

10
11
12

13

14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:20-cv-00199-JLR Document 10-1 Filed 02/18/20 Page 2 of 2

Presented by:

By: s/ Todd W. Rosencrans

Todd W. Rosencrans, WSBA #26551
Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: 206.359.8000

Facsimile: 206.359.9000

Email: ‘TRosencrans@perkinscoie,com

Attorneys for Defendant
Broan-NuTone LLC

[PROPOSED] ORDER ON MOTION FOR
EXTENSION OF TIME TO ANSWER—2

LEGAL147231558.1

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 

 
